Exhibit 10.10

NON-COMPETITION AGREEMENT

 

This Non-Competition Agreement (this “Agreement”) is made as of July 15, 2013 by
and among Joe’s Jeans, Inc., a Delaware corporation (“Buyer”), Hudson Clothing
Holdings, Inc., a Delaware corporation (“Company”) and Peter Kim (“Stockholder”)
but shall not be effective until the Closing of the Transactions pursuant to the
Stock Purchase Agreement (the “Closing Date”).

 

BACKGROUND:

 

A.                                    Pursuant to a Stock Purchase Agreement,
dated as of July 15, 2013 (the “Stock Purchase Agreement”), by and among Buyer,
Company, and the stockholders of the Company signatory thereto, Buyer is
purchasing all of the outstanding stock of the Company in accordance with the
terms of the Stock Purchase Agreement.

 

B.                                    Stockholder is a major shareholder of
Hudson Clothing Holdings, Inc.  Stockholder acknowledges that he is entering
into this Agreement in consideration for the sale of the goodwill of the Company
and his substantial ownership interest pursuant to the Stock Purchase Agreement.

 

C.                                    Pursuant to the Stock Purchase Agreement,
Stockholder is required to execute and deliver this Agreement in connection with
the Closing.

 

D.                                    Buyer would not have entered into the
Stock Purchase Agreement if Stockholder did not enter into this Agreement, and
Stockholder is receiving substantial benefits under the Stock Purchase
Agreement.

 

E.                                     Undefined capitalized terms herein are
defined in the Stock Purchase Agreement.

 

NOW THEREFORE, Buyer, Company and Stockholder, intending to be legally bound,
hereby agree as follows:

 

1.                                      Restrictive Covenants.  To assure that
Buyer and Company will realize the benefits of the Transactions and in
consideration of the substantial benefits that Stockholder is receiving under
the Stock Purchase Agreement, Stockholder hereby agrees with Buyer and Company
that Stockholder shall not:

 

1.1                               From the Closing Date until the earlier of
(i) the third (3rd) anniversary after the Closing Date, (ii) six months after a
Change of Control (as defined in the Buyer Note) of Buyer or the Company, or
(iii) 45 days after the occurrence any Event of Default (as defined in the Buyer
Note; for purposes of this Agreement, the term “Company” as used in the
definition of Event of Default shall be deemed to also apply the Company) of the
Buyer Note, which Event of Default has not been previously cured by Buyer or
waived by the Stockholder or (iv) the termination of Stockholder’s employment
without Cause or for Good Reason (the earlier of (i)-(iv), the “Termination
Date”) directly or indirectly, alone or as an officer, director, employee,
owner, partner, joint venturer, member, manager, consultant, agent, independent
contractor, or

 

1

--------------------------------------------------------------------------------


 

Equity Interest holder of, or lender to, any Person or business, engage in,
compete with, or permit his name to be used by or in connection with the
business of developing, manufacturing, selling, marketing, distributing and/or
licensing of premium denim apparel wear of the type sold by the Company or the
Buyer and each of their respective subsidiaries (the “Company Group”) as of the
Closing (“Restricted Business”).  At any time, Stockholder shall be permitted
to, directly or indirectly, own an interest in and, when not employed by Hudson
Clothing LLC, take part in and/or manage or operate the Historical Family
Businesses (as defined below). “Historical Family Businesses” means the business
of manufacturing, selling, distributing, transporting, delivering and marketing
junior and missy moderate sportswear and such additional apparel business as
conducted by Stockholder’s family from time to time which is not competitive
with the Company Group.

 

1.2                               From the Closing Date until the Termination
Date, either directly or indirectly, for any reason, whether for Stockholder’s
own account or for the account of any other person, natural or legal, without
the prior written consent of the Buyer:  attempt to cause any employee, officer,
director or any independent contractor of the Acquired Entities to terminate or
cease, the same relationships with the Company Group, or hire any executive
employee of the Company Group while such person is employed by or associated
with the Acquired Entities or in the case of former employees within one year of
the termination of such person’s employment with the Acquired Entities (unless
any such person was terminated by the Company Group, in which case such tail
shall not apply).  In no event shall the foregoing apply to Nicole Cross.

 

1.3                               Stockholder, Company and Buyer agree and
acknowledge that the restrictions in this Section 1 are reasonable in scope and
duration and are necessary to protect Company and Buyer, and their respective
Affiliates after the Closing.  If any provision of this Section 1, as applied to
any party hereto or to any circumstance, is adjudged by a Governmental
Authority, arbitrator, or mediator to be unenforceable, illegal or invalid in
accordance with its terms, the same will in no way affect any other circumstance
or the enforceability of the remainder of this Agreement.  If any such
provision, or any part thereof, is held not to be enforceable in accordance with
its terms because of the duration of such provision, the area covered thereby,
or the scope of the activities covered, Buyer, Company and Stockholder agree
that the Governmental Authority, arbitrator, or mediator making such
determination will have the power (and is hereby instructed by the parties) to
reduce the duration, area, and/or scope of activities of such provision, and/or
to delete or modify specific words or phrases (it being the intent of the
parties that any such reduction or modification be limited to the minimum extent
necessary to render such provision enforceable) and in its reduced or modified
form such provision will then be legal, valid and enforceable in accordance with
its terms and will be enforced.

 

2.                                      Conflicts of Interest.  Stockholder
represents to Buyer and Company that there are no restrictions, agreements or
understandings, oral or written, to which Stockholder is a party or by which
Stockholder is bound that prevents or makes unlawful Stockholder’s execution or
performance of the terms and conditions of this Agreement.

 

2

--------------------------------------------------------------------------------


 

3.                                      Miscellaneous

 

3.1                               Entire Agreement.  This Agreement and each of
other Transaction Documents and the certificates, documents, instruments and
writings that are delivered pursuant hereto and thereto, constitute the entire
agreement and understanding of the parties hereto in respect of the subject
hereof and supersede all prior understandings, agreements, or representations by
or among the parties, written or oral, to the extent they relate in any way to
the subject matter hereof.  Except as expressly contemplated hereby and except
for Buyer’s Affiliates, each of which will be deemed a third party beneficiary
of all obligations of Stockholder under this Agreement, there are no third party
beneficiaries having rights under or with respect to this Agreement. 
Notwithstanding the provisions of this Section 3.1, the Parties acknowledge that
Stockholder, Hudson Clothing Holdings, Inc., Buyer and certain of their
Affiliates have entered into a separate Employment Agreement and nothing stated
herein affects the enforceability of that Employment Agreement.

 

3.2                               Successors.  All of the terms, agreements,
covenants, representations, warranties, and conditions of this Agreement are
binding upon, and inure to the benefit of and are Enforceable by, the parties
hereto and their respective successors.

 

3.3                               Assignment.  No party hereto may assign either
this Agreement or any of its rights, interests, or obligations hereunder without
the prior written approval of the other parties hereto; provided, however, that
Buyer may (a) assign any or all of its rights and interests hereunder to one or
more of its Affiliates (b) designate one or more of its Affiliates to perform
its obligations hereunder (in any or all of which cases Buyer nonetheless will
remain responsible for the performance of all of its obligations hereunder), and
(c) assign its rights and delegate its duties to any successor entity resulting
from any liquidation, merger, consolidation, reorganization, or transfer of all
or substantially all of the assets or stock of Buyer or Company.

 

3.4                               Notices.  All notices, requests, demands,
claims and other communications hereunder will be in writing.  Any notice,
request, demand, claim or other communication hereunder will be deemed duly
given if (and then three (3) Business Days after) it is sent by registered or
certified mail, return receipt requested, postage prepaid, and addressed to the
intended recipient as set forth below:

 

If to Buyer or Company:

 

Joe’s Jeans, Inc.
2340 South Eastern Avenue

Attn:                    Marc Crossman
Fax:                       323-837-3791

 

Copy to (which will not constitute notice):

 

Joe’s Jeans, Inc.

2340 South Eastern Avenue

Commerce, CA 90040

Attn:  Lori Nembirkow

Fax: 323-837-3791

 

3

--------------------------------------------------------------------------------


 

If to Stockholder:

 

Peter Kim

4411 Dundee Dr

Los Angeles, CA 90027

 

Any party hereto may send any notice, request, demand, claim, or other
communication hereunder to the intended recipient at the address set forth above
using any other means (including personal delivery, expedited courier, messenger
service, telecopy, telex, ordinary mail, or electronic mail), but no such
notice, request, demand, claim, or other communication will be deemed to have
been duly given unless and until it actually is received by the intended
recipient.  Any party hereto may change the address to which notices, requests,
demands, claims, and other communications hereunder are to be delivered by
giving the other parties hereto notice in the manner herein set forth.

 

3.5                               Specific Performance.  Each party hereto
acknowledges and agrees that the other parties hereto would be damaged
irreparably if any provision of this Agreement is not performed in accordance
with its specific terms or is otherwise breached, and that money damages alone
would be an inadequate remedy to compensate the non-breaching party and its
Affiliates for any such breach.  Accordingly, each party hereto agrees that the
other parties will be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and its terms and provisions in any Action instituted in any court of
the United States or any state thereof having jurisdiction over the parties
hereto and the matter, in addition to any other remedy to which they may be
entitled at Law or in equity, which other remedies, including Losses, will in no
way be limited by the foregoing.

 

3.6                               Submission to Jurisdiction; No Jury Trial.

 

(a)                                 Submission to Jurisdiction.  Each party
hereto submits to the jurisdiction of any state or federal court sitting in Los
Angeles, California, in any Action arising out of or relating to this Agreement
and agrees that all claims in respect of the Action may be heard and determined
in any such court.  Each party hereto also agrees not to bring any Action
arising out of or relating to this Agreement in any other court.  Each party
hereto agrees that a final judgment in any Action so brought will be conclusive
and may be enforced by Action on the judgment or in any other manner provided at
Law or in equity, with all rights to appeal.  Each party hereto waives any
defense of inconvenient forum to the maintenance of any Action so brought and
waives any bond, surety, or other security that might be required of any other
party hereto with respect thereto.

 

(b)                                 Waiver of Jury Trial.  THE PARTIES HERETO
EACH HEREBY AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO JURY TRIAL OF ANY DISPUTE
BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER AGREEMENTS RELATING
HERETO OR ANY DEALINGS AMONG THEM RELATING TO THE TRANSACTIONS.  The scope of
this waiver is intended to be all encompassing of any and all Actions that may
be filed in any court and that relate to the subject matter hereof and of the
Transactions, including, contract claims, tort claims, breach of duty claims and
all other

 

4

--------------------------------------------------------------------------------


 

common Law and statutory claims.  The parties hereto each acknowledge that this
waiver is a material inducement to enter into a business relationship and that
they will continue to rely on the waiver in their related future dealings.  Each
party hereto further represents and warrants that it has reviewed this waiver
with its legal counsel, and that each knowingly and voluntarily waives its jury
trial rights following consultation with legal counsel.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY HEREIN, THIS WAIVER IS IRREVOCABLE, MEANING THAT IT
MAY NOT BE MODIFIED ORALLY OR IN WRITING, AND THE WAIVER WILL APPLY TO ANY
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR TO ANY
OTHER DOCUMENTS OR AGREEMENTS RELATING HERETO.  In the event of an Action, this
Agreement may be filed as a written consent to trial by a court.

 

3.7                               Time.  Time is of the essence in the
performance of this Agreement.

 

3.8                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which will be deemed an original but all of
which together will constitute one and the same instrument.

 

3.9                               Headings.  The article and section headings
contained in this Agreement are inserted for convenience only and will not
affect in any way the meaning or interpretation of this Agreement.

 

3.10                        Governing Law.  This Agreement and the performance
of Buyer, Company and Stockholder’s obligations hereunder will be governed by
and construed in accordance with the laws of the State of Delaware, without
giving effect to any choice of Law principles that would apply any other Law.

 

3.11                        Effectiveness. This Agreement shall only become
effective as of the date of consummation of the transactions contemplated by the
Stock Purchase Agreement.

 

3.12                        Amendments and Waivers.  No amendment, modification,
replacement, termination, or cancellation of any provision of this Agreement
will be valid, unless the same will be in writing and signed by the Buyer,
Company and Stockholder.  Neither any failure nor any delay by any party hereto
in exercising any right, power or privilege under this Agreement or any of the
documents referred to in this Agreement will operate as a waiver of such right,
power or privilege, and no single or partial exercise of any such right, power
or privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege. To the maximum
extent permitted by applicable law, (a) no claim or right arising out of this
Agreement or any of the documents referred to in this Agreement can be
discharged by one party hereto, in whole or in part, by a waiver or renunciation
of the claim or right unless in writing signed by the other parties hereto;
(b) no waiver that may be given by a party hereto will be applicable except in
the specific instance for which it is given; and (c) no notice to or demand on
one party hereto will be deemed to be a waiver of any obligation of that party
or of the right of the party giving such notice or demand to take further action
without notice or demand as provided in this Agreement.

 

5

--------------------------------------------------------------------------------


 

3.13                        Severability.  The provisions of this Agreement will
be deemed severable and the invalidity or unenforceability of any provision will
not affect the validity or enforceability of the other provisions hereof;
provided that if any provision of this Agreement, as applied to any party hereto
or to any circumstance, is adjudged by a Governmental Authority, arbitrator or
mediator not to be enforceable in accordance with its terms, the parties hereto
agree that the Governmental Authority, arbitrator, or mediator making such
determination will have the power to modify the provision in a manner consistent
with its objectives such that it is enforceable, and/or to delete specific words
or phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

 

3.14                        Expenses.  Except as otherwise expressly provided in
this Agreement or the Stock Purchase Agreement, each party hereto will bear its
own costs and expenses incurred in connection with the preparation, execution
and performance of this Agreement and the Transactions including all fees and
expenses of agents, representatives, financial advisors, legal counsel and
accountants.

 

3.15                        Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  If an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the parties hereto and no presumption or burden of proof
will arise favoring or disfavoring any party hereto because of the authorship of
any provision of this Agreement.  Any reference to any federal, state, local, or
foreign Law will be deemed also to refer to Law as amended and all rules and
regulations promulgated thereunder, unless the context requires otherwise.  The
words “include,” “includes,” and “including” will be deemed to be followed by
“without limitation.”  Pronouns in masculine, feminine, and neuter genders will
be construed to include any other gender, and words in the singular form shall
be construed to include the plural and vice versa, unless the context otherwise
requires.  The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited.  The parties
hereto intend that each representation, warranty, and covenant contained herein
will have independent significance.  If any party hereto has breached any
representation, warranty, or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which the
party has not breached will not detract from or mitigate the fact that such
party is in breach of the first representation, warranty, or covenant.

 

3.16                        Remedies.  Except as expressly provided herein, the
rights, obligations and remedies created by this Agreement are cumulative and in
addition to any other rights, obligations, or remedies otherwise available at
Law or in equity. Except as expressly provided herein, nothing herein will be
considered an election of remedies.

 

3.17                        Electronic Signatures.

 

(a)                                 Notwithstanding the Electronic Signatures in
Global and National Commerce Act (15 U.S.C. Sec. 7001 et.seq.), the Uniform
Electronic Transactions Act, or any other Law relating to or enabling the
creation, execution, delivery, or recordation of any Contract or signature by
electronic means, and notwithstanding any course of conduct engaged in by the

 

6

--------------------------------------------------------------------------------


 

parties hereto, no party hereto will be deemed to have executed this Agreement
or other document contemplated thereby (including any amendment or other change
thereto) unless and until such party shall have executed this Agreement or other
document on paper by a handwritten original signature or any other symbol
executed or adopted by a party with current intention to authenticate this
Agreement or such other document contemplated.

 

(b)                                 Delivery of a copy of this Agreement or such
other document bearing an original signature by facsimile transmission (whether
directly from one facsimile device to another by means of a dial-up connection
or whether mediated by the worldwide web), by electronic mail in “portable
document format” (“.pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, will have
the same effect as physical delivery of the paper document bearing the original
signature.  “Originally signed” or “original signature” means or refers to a
signature that has not been mechanically or electronically reproduced.

 

[Signature page follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Buyer, Company and Stockholder have executed and delivered
this Non-competition Agreement as of the date first above written.

 

 

 

JOE’S JEANS, INC.

 

 

 

 

 

By:

\s\ Marc B. Crossman

 

Name:

Marc B. Crossman

 

Title:

President and CEO

 

 

 

 

 

HUDSON CLOTHING HOLDINGS, INC.

 

 

 

 

 

By:

\s\ Christopher M. Lynch

 

Name:

Christopher M. Lynch

 

Title:

CFO & Secretary

 

 

 

 

 

\s\ Peter Kim

 

PETER KIM

 

Signature Page to Non-Competition Agreement

 

--------------------------------------------------------------------------------